                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO: 2:18-mj-1176-CM

ERIN S. BROWN

 Judge:       Carol Mirando           Counsel for        Yollande Viacava
                                      Government
 Deputy       Seth Bowe               Counsel for        Zena Duncan
 Clerk:                               Defendant:
 Court        Digital                 Pretrial/Probation Jennifer Medrano
 Reporter
 Date/Time    October 25, 2018        Interpreter
              03:15 PM
 Bench Time   16 Min


                          Initial Appearance - Rule 5(c)


Court advised defendant of rights. CJA Counsel appointed proceedings in this
district based on financial affidavit. Government proceeded by proffer.
Defendant waives Identity Hearing in this district.

Defendant seeking detention hearing, therefore, Defendant will be remanded
to the U.S. Marshal pending future proceedings.
